Sub-Item 77Q1:Exhibits. EX-99.77Q1(b):Copies of the text of any proposal described in answer to sub-item 77D (b)(1) Prospectus Supplement, dated August 10, 2011, is hereby incorporated by reference to the Prospectus Supplement filed with the Commission on August 10, 2011 (Accession No. 0001193125-11-217895). (b)(2) Prospectus Supplement, dated September 16, 2011, is hereby incorporated by reference to the Prospectus Supplement filed with the Commission on September 16, 2011 (Accession No. 0001193125-11-250248).
